Appeal by defendant from two judgments of the Supreme Court, Kings County, both rendered June 7, 1977, convicting him of attempted arson in the third degree and assault in the second degree, respectively, upon his pleas of guilty, and imposing sentences. Judgments affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Pearson, 62 AD2d 1043; People v Foster, 58 AD2d 814). Hopkins, J. P., Damiani, Titone and Martuscello, JJ., concur.